This was an action of debt commenced in the County Court of Davie, upon a promissory note for $93.91, on which there was due for interest at the time when the writ was issued the sum of $8.21, making the total amount of principal and interest due on the note at that time $102.12. Upon the return of the writ a motion was made to dismiss the suit, because it was alleged to be commenced upon a promissory note for a less sum than $100, contrary to the provisions of section 41, chapter 31, Revised Statutes. The motion was sustained and the suit dismissed, when the plaintiff appealed to the Superior Court, in which a similar motion was made and sustained, and from the orders of dismission the plaintiff appealed to this Court.
We think that the court below erred in dismissing the plaintiff's suit. Sec. 40, ch. 31, Revised Statutes, enacts that no suit shall be originally commenced          (469) in the County or Superior Court "for any sum of less value than $100 due by bond, promissory note or *Page 342 
liquidated account signed by the party to be charged thereby," and the next succeeding section, to wit, the 41st, makes it the duty of the court, if any suit shall commence therein "for any sum of less value than $100 due by bond, promissory note," etc., to dismiss it. In the court below the value of a promissory note seemed to be considered the same as the principal sum due on it, without regard to the interest, and in that consisted the error. By the value of a note is meant what it is worth, and that must be both its principal and interest; otherwise, all notes for the payment of the same amount of principal money, whether much, little or no interest is due upon them, will be of precisely the same value. This is certainly not so in fact, and it is not understood to be so in common parlance. This suit, then, having been commenced in the County Court upon a promissory note of greater value than $100, that court had jurisdiction of it, and ought not to have dismissed it, by reason of anything contained in section 41 of the act referred to. But, perhaps, it may be contended sec. 6, ch. 62, Revised Statutes, "concerning the power and jurisdiction of justice of the peace," has taken away the original jurisdiction of the courts over cases of this kind. That section gives to a single justice, out of court, the power to take cognizance of and determine any suit commenced by warrant upon a promissory note, the principal sum due on which is less than $100, though that, together with the interest, may be more than $100; but the sections does not expressly, nor by any necessary implication, take away the jurisdiction of the courts, and consequently it remains and becomes concurrent. These principles are fully sustained by the cases of Griffin v. Inge, 14 N.C. 358; McCarter v. Quinn, (470) 26 N.C. 43, and Clark v. Cameron, ib., 161. The judgment of the Superior Court must be reversed.
PER CURIAM.                                     Reversed.
Cited: Ausley v. Alderman, 61 N.C. 216; Patton v. Shipman, 81 N.C. 34.
Overruled: Hedgecock v. Davis, 64 N.C. 651. *Page 343